Citation Nr: 1804507	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-09 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating for a right ankle disability.

2. Entitlement to service connection for a left ankle disability, including as secondary to the service-connected right ankle disability.

3. Entitlement to service connection for a low back disability, including as secondary to the service-connected right ankle disability.

4. Entitlement to service connection for a bilateral knee disability, including as secondary to the service-connected right ankle disability.

5. Entitlement to service connection for a bilateral hip disability, including as secondary to the service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1998 to February 1999, for a total of less than 90 days.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction has since been transferred to the VA RO in Nashville, Tennessee.

The issue of entitlement to service connection for pes planus has been raised by the record in the April 2012 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The RO seems to have implicitly adjudicated such a claim, see Statement of the Case at page 23, but has not actually done so in a way that properly informs the Veteran why the claim is denied or gives him an opportunity to appeal it.  This matter is not before the Board at this time, and it is REFERRED to the RO.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to analyzing the merits of the issues on appeal.


I. Increased Rating Claim for Right Ankle Disability

The record reflects that the Veteran's most recent VA examination for the service-connected right ankle disability occurred in April 2012.  The fact that a VA examination is more than five years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, however, the Veteran's representative indicated in the informal hearing presentation that the Veteran's symptoms have worsened since the April 2012 VA examination.  The representative specifically noted that the Veteran had surgery on his right ankle in December 2012, subsequent to the April 2012 VA examination.  This is evidence of possible worsening since the last VA examination.  Therefore, a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected right ankle disability.  Snuffer, 10 Vet. App. at 400.

II. Secondary Service Connection Claims

In addition, the Board finds that it must defer consideration of the issues of entitlement to service connection for a low back disability, a left ankle disability, bilateral knee disabilities, and bilateral hip disabilities, all as secondary to the service-connected right ankle disability, as these claims are inextricably intertwined with the issue of entitlement to an increased rating for a right ankle disability.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separately claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other).  

Furthermore, in light of the evidence of possible worsening of the service-connected right ankle disability, the Board finds that a remand is required to obtain new medical opinions as to whether the Veteran's claimed low back disability, left ankle disability, bilateral knee disabilities, and bilateral hip disabilities are caused or aggravated by his service-connected right ankle disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder the Veteran's updated VA treatment records from January 2014 to the present.

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected right ankle disability.

3. Only AFTER updating the VA records, then refer the Veteran's file for opinions as to the etiology of his low back disability, left ankle disability, bilateral hip disabilities, and bilateral knee disabilities.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  

An in-person examination is not needed unless it is requested by the examiner.

For EACH claimed disability (low back disability, left ankle disability, bilateral hip disabilities, and bilateral knee disabilities), the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the currently diagnosed condition is caused by, or aggravated beyond its natural progression by, the service-connected right ankle disability.  Separate opinions on causation and aggravation must be given.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




